Title: [Diary entry: 4 February 1786]
From: Washington, George
To: 

Saturday 4th. Thermometer at 46 in the Morng.— at Noon and 40 at Night. Clear morning with very little wind—after which it sprung up but not fresh, from the Eastward, and lowered. Mr. Porter and Doctr. Craik went away before Breakfast and Mr. Rumsay after dinner. Having assembled the Men from my Plantations, I removed the garden Houses which were in the middle of the front walls to the extreme points of them; which were done with more ease, & less damage than I expected, considering the height one of them was to be raised from the ground.